DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Shin et al US 10,868,264 teaches electronic device with movable flexible display and operating method thereof; Cromer et al US 10,701,818 teaches electronic device with hinge defining an asymmetrical service loop for a flexible display and corresponding system and method; Seo et al US 10,231,347 teaches electronic device including flexible display; Prushinskiy et al US 20180103132 teaches electronic device having flexible display. However, the teaching of the prior art either combined or alone fails to teach a spring member connecting the second frame to the third rear portion of the second frame and configured to provide a constant force in the second direction to the third frame.
Dependent claims 2-20 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/NHAN T LE/Primary Examiner, Art Unit 2649